It is a matter of great pride for Africa to see Mr. Tijjani Muhammad-Bande presiding over the General Assembly at its seventy-fourth session. We wish him a very successful tenure and assure him of the full support of Mauritius as he steers the work of the Assembly. We also extend our congratulations to Secretary-General Antonio Guterres and the outgoing President of the General Assembly, Ms. Maria Fernanda Espinosa Garces, on their leadership, hard work and dedication during the past year.
We commend the judicious choice of the theme “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion” for this year’s session. This is indeed a critical year for sustainable development and climate action. Climate change continues to disrupt national economies and affect lives; economic growth is slow and uneven; income inequality is on the rise; achieving quality education is still beyond our reach; and official development assistance and humanitarian aid to those most in need, especially in the least developed countries and small island developing States (SIDS), are on the decline. No substantial progress has been achieved in building peace, justice and strong institutions.
To compound an already troubling situation, emerging issues — such as new conflicts, rising tensions among major global Powers, the rise of extremism, the migration and refugee crisis and the flip side of technology — are further undermining our ability to live up to our pledge and make significant progress in implementing the Sustainable Development Goals. The devastating effects of Cyclone Idai in Southern Africa and Hurricane Dorian in the Bahamas, the desolation left in the wake of wildfires in California, the sweltering heat of the hottest months that we have recently recorded on all continents and the latest ice cap melts in Greenland all point to an alarmingly dangerous and desolate future for our planet.
While the poor and vulnerable are the hardest hit, no single country is immune from the devastation and havoc that rising temperatures and global warming are creating in the lives and livelihoods of communities. Millions of people are already at risk of being pushed into poverty by 2030 as a direct consequence of climate change. In its latest report, Global Warming of 1.5°C, the Intergovernmental Panel on Climate Change gives us an apocalyptic picture that compels us to act now. Last week’s worldwide demonstrations by young people calling for action now cannot fall on deaf ears. We must renew and strengthen our commitment to limiting global warming to 1.5°C. To that end, we need to considerably increase the financial resources we allocate to it and live up to the Paris pledges.
In Mauritius, the Government has embarked on the development of low-carbon-emission transport and will soon be launching a light rail transit system, in addition to implementing a massive greening programme to enhance our carbon-sinking capacity. We also intend to double our use of renewable energy by 2030.
Small island developing States are particularly threatened by the dangerously intensifying impacts of climate change. The mid-term review of the SIDS Accelerated Modalities of Action (SAMOA) Pathway has clearly demonstrated that its implementation faces similar hurdles to those confronting the 2030 Agenda for Sustainable Development, the most important of which are funding and means of implementation.
More responsive and targeted partnerships are essential to addressing the specific problems that SIDS face in achieving tangible and measurable outcomes. SIDS like Mauritius that through their own efforts have reached middle-income-country status now face new challenges in accessing concessionary financing and grants. To make that situation worse, our efforts to diversify our economy and develop our international competitiveness in areas such as financial services are often frustrated by an uneven playing field in which we have to deal with arbitrary classifications, despite our strict adherence to international rules and norms. Unsurprisingly, unless we address those issues upfront, countries like Mauritius will fall victim to the middle-income-country trap.
Beyond goodwill and expressions of support, we need focused action to achieve the targets set in the 2030 Agenda for ensuring inclusion and opportunities for all so that no one is left behind. Despite our limitations, Mauritius is very much on track to achieve most of the targets of the 2030 Agenda, particularly in the areas of poverty eradication, gender equality and quality education.
Exclusion in all its forms hinders development and often sets countries on unsustainable paths of development, plagued by social and economic instability. Global economic growth is uneven and often fails to reach the regions that need it most, which conceals the stark reality that inequality within and among States is widening. We need to urgently address those challenges and overcome perceptions that economic benefits are unfairly distributed. We must provide a level playing field across borders. Developed and developing countries alike must address the deep-rooted causes of inequalities among States, such as the dynamic of financial flows among them, their uneven exposure to climate change and the very unequal way that they stand to benefit from technology.
The health of our oceans continues to deteriorate at an alarming rate. Progress towards the conservation of the world’s oceans has been too slow. Ocean acidification and unsustainable fishing pose major threats to our oceans and marine resources. Mauritius is committed to making its contribution by enforcing a ban on plastics, instituting sustainable fishery policies and other related measures. We are also deeply committed to the process towards the development of an international legally binding instrument on the conservation and sustainable use of marine biological diversity beyond areas of national jurisdiction.
Piracy, drug smuggling, human trafficking, marine pollution and the pillaging of marine resources remain issues of serious concern in our part of the Indian Ocean. Those threats have reached alarming proportions and, if left unattended, pose serious security risks to the stability of the region and beyond. As Chair of the Indian Ocean Commission, Mauritius has convened ministerial-level meetings over the past two years to reflect on ways and means to collectively address the growing maritime threats in the region. This year we also hosted the meeting of the Contact Group on Piracy off the Coast of Somalia, which is at the forefront of combating piracy in the Indian Ocean. Maritime security in the western Indian Ocean is not only a regional challenge, it also has far wider ramifications that require national and regional commitment, together with the support of the international community. Mauritius continues to be engaged with the countries of the region and the international community in that regard.
Fighting radicalism, violent extremism and terrorism by developing effective counter-narratives requires cooperation and proper coordination among all Member States. That can be achieved only through multilateralism. The interdependence of the work of countering terrorism and promoting sustainable development is increasingly recognized. Terrorism and extremism feed on grievances and exploit development challenges such as inequality, poverty and marginalization. By building resilient and inclusive societies, we can withstand terrorist ideologies and those who espouse them. The Counter-Terrorism Implementation Task Force has an extremely important role to play in providing technical assistance and capacity-building to Member States in order to strengthen their ability to prevent and counter terrorism.
Global security has not been as fragile as it is now since the end of the Cold War. The potential for violent conflict is palpable amid rising tensions in many regions, particularly in the Middle East. The escalation of tensions on economic and trade issues, withdrawal from international treaties, the increased weaponization of outer space and cyberspace and the proliferation of arms have further accentuated the risks to global security. This new normal threatens the world’s ability to find global solutions to problems at a time when the world most needs unity and collective action.
Our continent, Africa, has made considerable strides in the areas of governance, peace and security, which are prerequisites for sustainable development. A peaceful and secure Africa is fundamental to a peaceful and secure world. The launch of the African Continental Free Trade Area in July represented a major step towards the realization of a vision for an integrated, prosperous and people-centred Africa. The success of that project can be guaranteed only by addressing the causes of conflict in the region. We therefore appeal to the international community to step up its efforts in that regard.
The Israeli-Palestinian peace process is agonizingly stalled. The prospects for realizing the legitimate Palestinian aspirations for sovereignty and statehood are becoming more distant. The suffering of the Palestinian people is further exacerbated by the expansion of settlements, the demolition of their houses, the closure of key crossings and a decrease in humanitarian aid. Yet giving up hope for a resolution to that protracted conflict should never be an option. A peaceful future in the Middle East rests on the possibility of a two-State solution. We appeal to the United Nations and other major players to step up their efforts in supporting a negotiated, just, comprehensive and long-lasting two-State solution.
We welcome the progress achieved in intergovernmental negotiations on Security Council reform, which have laid the foundations for fulfilling their mandate. We call for redoubled efforts in intergovernmental negotiations to advance reform of the Security Council and make it more representative and reflective of the realities of our time.
The General Assembly has always played a central role in addressing decolonization. It is to its credit that a large number of colonies gained their independence as a result of its continued action. Regrettably, however, that work is not complete. Some remnants of colonization that need to end still persist.
One such example is Mauritius, which suffered an unlawful excision of its territory before its independence in 1968. In an advisory opinion on Legal consequences of the separation of the Chagos archipelago from Mauritius in 1965 (A/73/773) rendered pursuant to the request of the General Assembly in resolution 71/292, the International Court of Justice found that the Chagos archipelago was an integral part of Mauritius at the time of its detachment and that in view of its unlawful excision, the decolonization process of Mauritius was not lawfully completed upon its accession to independence. The Court also concluded that the United Kingdom’s administration of the Chagos archipelago is an unlawful act of a continuing character and should be brought to an end as rapidly as possible.
The General Assembly promptly adopted resolution 73/295 on 22 May by an overwhelming majority. It gives practical effect to the advisory opinion of the International Court of Justice and demands that the United Kingdom withdraw its colonial administration from the Chagos archipelago unconditionally within a period of no more than six months. The resolution also recognizes the right of return of the former inhabitants of the Chagos archipelago, who were forcibly removed by the United Kingdom, a point to which Mauritius is strongly committed.
We therefore expect that given its commitment to the rule of law and respect for the International Court of Justice and the United Nations, the United Kingdom will give effect to the findings of the advisory opinion and withdraw its administration from the Chagos archipelago unconditionally by 22 November, as requested by the General Assembly. We also look forward to the report of the Secretary-General on the overall implementation of resolution 73/295.
Mauritius is deeply grateful to all Member States for the overwhelming support they gave to the resolution. It is testimony to the great importance that Member States attach to the need to complete the decolonization of Mauritius and their respect for international institutions, including the International Court of Justice, and for the rule of law in international relations. We look forward to Member States’ continued support and cooperation with the United Nations so that our decolonization can be rapidly completed and a programme for the resettlement in the Chagos archipelago of Mauritian nationals, in particular those of Chagossian origin, can be implemented by Mauritius.
With regard to the island of Tromelin, which also forms an integral part of the territory of Mauritius, we call for a speedy resolution of the dispute over the island, in the spirit of friendship that has always characterized the relationship between Mauritius and France.
We are living in an increasingly complex environment. The challenges confronting humankind require greater collaboration, coordination and commitment. A principled and effective multilateral system offers a unique platform for tackling global and local challenges that seem to be growing in scale and complexity. The celebration of the seventy-fifth anniversary of the United Nations next year should be an opportunity for us to reaffirm our strong commitment to the United Nations ideals and the entrenched principles of the Charter of the United Nations of sovereign equality, respect for the territorial integrity of States and non-interference in the internal affairs of Member States.
In conclusion, I would like to emphasize that we all have a role to play. Young people, women, the private sector, civil society and developed and developing countries alike must come together to address our common concerns.
